      




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Paul Zondo,                                    )
                                               )
                Plaintiff,                     )       ORDER
                                               )
          vs.                                  )
                                               )
North Dakota Department of Corrections         )       Case No. 1:19-cY-009
and Rehabilitation,                            )
                                               )
                Defendant.                     )


          On February 4, 2020, the parties filed a Stipulation to Amend Scheduling/Discovery Plan

and Continue Final Pretrial Conference and Jury Trial. The court ADOPTS the parties’ stipulation

(Doc. No. 20). The pretrial deadlines are amended as follows:

          1.    The parties shall have until August 3, 2020, to complete fact discovery and to file

                discovery motions.

          2.    The parties shall provide the names of expert witnesses and complete reports under

                Rule 26(a)(2) as follows:

                a.      Plaintiff will disclose the names of retained experts and reports by August 3,

                        2020;

                b.      Defendant will disclose the names of retained experts and reports by

                        September 3, 2020; and

                c.      Plaintiff will disclose any rebuttal reports by October 2, 2020.

          3.    The parties shall have until December 1, 2020, to complete discovery depositions of

                expert witnesses.

          4.    The parties shall have until November 2, 2020, to file other dispositive motions

                                                   1
                                                  



               (summary judgment as to all or part of the case).

The jury trial set for October 5, 2020, shall be rescheduled for April 26, 2021, at 9:00 a.m. in

Bismarck before Judge Daniel M. Traynor. A four (4) day trial is anticipated. The final pretrial

conference set for September 23, 2020, shall be rescheduled for April 13, 2021, at 10:00 a.m. by

telephone before the magistrate judge. To participate in the conference, the parties should call the

following telephone number and enter the following access code:

       Tel. No. (877) 810-9415

       Access Code: 8992581

The settlement conference set for January 13, 2020, shall be rescheduled for September 16,

2020, at 9:00 a.m. in Bismarck (courtroom #2) before the magistrate Judge.

       IT IS SO ORDERED.

       Dated this 6th Day February, 2020.
                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
